Title: To James Madison from Lafayette, 11 February 1815
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


        
          My dear Sir
          Lagrange february 11h 1815
        
        Mr. Masson a Citizen of the U.S. whose Relations in france are particularly known to me, and who Has Rendered Services on the West point Establishment, informs me that He Has the Honor to Apply to You as a Candidate for Consular Employment in Some port of france. His merits in the military line you know better than I Could state them but am inclined to think they give Him a title to the protection of governement. His Connections Here are Very Respectable. I thought on Both Accounts I ought to give Him this line of Recommendation to You, my dear Sir, Requesting You at the Same time to Accept the Expression of my Highest Respect and most Sincere friendship
        
          Lafayette
        
      